                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

J & J SPORTS PRODUCTIONS, INC.,   )
                                  )
             Plaintiff,           )
                                  )
       v.                         )                        CV 118-057
                                  )
ALTER EGO’Z SPORTS BAR & GRILL,   )
INC., and KEION S. TAYLOR,        )
                                  )
             Defendants.          )
                             _________

                                          ORDER
                                          _________

       Before the Court is Defendants’ joint motion requesting appointment of counsel and

Plaintiff’s motion to compel discovery. For the reasons set forth below, the Court DENIES

Defendants’ motion, (doc. no. 17), and GRANTS Plaintiff’s motion, (doc. no. 16).

I.     MOTION TO APPOINT COUNSEL

       On October 2, 2018, Defendant Keion S. Taylor filed a motion to appoint counsel to

defend himself and Defendant Alter Ego’z Sports Bar & Grill Inc. (“Alter Ego’z”). (Doc.

no. 17.) Defendant Taylor is proceeding pro se and Defendant Ego’z does not have an

attorney of record. On June 22, 2018, the Court ordered Defendant Alter Ego’z to have an

attorney enter a notice of appearance, explaining corporate entities may not proceed pro se in

federal court. (Doc. no. 15 (citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.

1985) (“The rule is well established that a corporation is an artificial entity that can act only

through agents, cannot appear pro se, and must be represented by counsel.”)).) Defendant
Alter Ego’z never did. Therefore, Defendant Alter Ego’z is required to obtain counsel as

stated in the Court’s June 22nd Order and must do so to litigate this case.

       The law regarding appointment of counsel in civil litigation is well-settled:

       A court may request an attorney to represent a person that is unable to afford
       counsel. 28 U.S.C. § 1915(e)(1). However, a civil litigant has no
       constitutional right to the appointment of counsel. Dean v. Barber, 951 F.2d
       1210, 1216 (11th Cir. 1992). A court may only appoint counsel in a civil case
       where exceptional circumstances exist, and whether such circumstances exist
       is committed to the district court’s discretion. Smith v. Fla. Dep’t of Corr.,
       713 F.3d 1059, 1063 (11th Cir. 2013). “The key is whether the pro se litigant
       needs help in presenting the essential merits of his or her position to the
       court.” Id. at 1065 (quotation omitted).

       F.T.C. v. Lalonde, 545 F. App’x 825, 833 (11th Cir. 2013). After considering the

motion, the Court finds appointment of counsel is unwarranted under these circumstances for

both Defendant Taylor and Alter Ego’z. The filings, correspondence with opposing counsel,

(see doc. nos. 13, 16-1, p. 2), and ability to communicate with the Court demonstrate

Defendant Taylor is capable of litigating the essential merits of his position. See F.T.C. v.

Lalonde, 545 F. App’x 825, 836-37 (11th Cir. 2013) (affirming denial of appointment of

counsel to defendant who owned or controlled corporate defendants). Further, the Court is

unaware of any authority either permitting or requiring appointment of counsel for corporate

defendants. See e.g., Blanco GmbH + Co. KG v. Vlanco Industries, LLC, CASE NO. 12-

61580-CIV-ROSENBAUM/SELTZER, 2012 WL 12838280, at *1 (S.D. Fla. November 19,

2012) (finding financial hardship did not warrant appointment of counsel to corporate

defendants); Associated Builders Corp. v. United States, No. 01–D–654–S, 2001 WL




                                               2
1191144, at *1 (M.D. Ala. October 10, 2001) (looking nationwide and finding no basis to

appoint corporate defendants counsel). Therefore, the Court declines to appoint counsel.

II.    MOTION TO COMPEL

       On September 19, 2018, Plaintiff filed a motion to compel, in which it also requests

attorney’s fees for costs incurred attempting to obtain discovery and bringing its motion.

(Doc. no. 16.) Plaintiff described the numerous attempts to obtain responses to Plaintiff’s

requests for admission, interrogatories, and requests for production of documents. (Doc. no.

16-1, p. 2.) Plaintiff first sent discovery requests on June 21, 2018. (Id.) After Defendants

failed to respond within thirty days, Plaintiff, in good faith, gave Defendants an additional

two weeks to respond. (Id.) Defendants requested a meeting with Plaintiff’s counsel, which

was held on August 23, 2018. (Id.) At the meeting, the parties discussed the discovery

requests. (Id.)   However, Defendants still did not provide Plaintiff with the requested

discovery after the meeting. (Id.) On September 6, 2018, Plaintiff reached out to Defendants

one last time to obtain discovery, but Defendants did not respond. (Id.) On September 13,

2018, Plaintiff filed this motion to compel. Defendants have not filed a response.

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.

26(b)(1). Under Local Rule 7.5, failing to respond to a motion within the applicable time

indicates there is no opposition. Thus, the Court treats Plaintiff’s motion as unopposed.

Having reviewed the unopposed motion, the Court finds Plaintiff’s discovery requests are

relevant and require disclosure.


                                              3
       As to Plaintiff’s request for attorney’s fees in its motion, (doc. no. 16, p. 1), a court

granting a motion to compel “must, after giving an opportunity to be heard, require the party

or deponent whose conduct necessitated the motion, the party or attorney advising that

conduct, or both to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). Therefore, Plaintiff may file a

supplementary brief in support of the request for attorney’s fees within fourteen days of this

Order, and Defendants shall have fourteen days from the date Plaintiff’s brief is filed.

III.   CONCLUSION

       Accordingly, the Court DENIES Defendant Taylor’s motion to appoint counsel as to

himself and Defendant Alter Ego’z, (doc. no. 17), GRANTS Plaintiff’s motion to compel

(doc. no. 16), and ORDERS Defendants to serve responses to all outstanding discovery

requests attached as Exhibit A to Plaintiff’s motion to compel, (see doc. no. 16, pp. 5-16),

within fourteen days of this Order.

       SO ORDERED this 5th day of October, 2018, at Augusta, Georgia.




                                               4
